                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                    )     Chapter 11
                                          )
FIRSTENERGY SOLUTIONS CORP., ET AL.       )     Case No. 18-50757
                                          )     (Jointly Administered)
      Debtors.                            )
                                          )     Judge Alan M. Koschik
                                          )
______________________________________________________________________________
                                          )
MARK A. ROBERTS,                          )     Adv. Proc. No. 20-05017
                                          )
      Plan Administrator,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )
                                          )
GEM INDUSTIAL, INC.,                      )
                                          )
      Defendant.                          )
______________________________________________________________________________

                                    ANSWER
______________________________________________________________________________

Defendant GEM Industrial, Inc., respectfully sets forth the following for its Answer:

         1. Defendant DENIES, for lack of knowledge of the truth or falsity thereof, the

allegations set forth in Paragraph 1 of the Complaint.

         2. Defendant ADMITS the allegations of Paragraph 2 of the Complaint.

         3. Defendant ADMITS the allegations of Paragraph 3 of the Complaint.

         4. Defendant ADMITS the allegations of Paragraph 4 of the Complaint.

         5. Defendant ADMITS the allegations of Paragraph 5 of the Complaint.

         6. Defendant ADMITS the allegations of Paragraph 6 of the Complaint, and also

            CONSENTS to the entry of final orders or judgments by this Court.

                                                 1



20-05017-amk       Doc 12     FILED 08/07/20         ENTERED 08/07/20 17:42:01          Page 1 of 4
     7. Defendant ADMITS the allegations of Paragraph 7 of the Complaint.

     8. Defendant ADMITS the allegations of Paragraph 8 of the Complaint.

     9. Defendant ADMITS the allegations of Paragraph 9 of the Complaint.

     10. Defendant ADMITS the allegations of Paragraph 10 of the Complaint.

     11. Defendant ADMITS the allegations of Paragraph 11 of the Complaint.

     12. Defendant ADMITS the allegations of Paragraph 12 of the Complaint.

     13. Defendant ADMITS the allegations of Paragraph 13 of the Complaint.

     14. Defendant ADMITS the allegations of Paragraph 14 of the Complaint.

     15. Defendant ADMITS the allegations of Paragraph 15 of the Complaint.

     16. Defendant denies, for lack of knowledge of the truth or falsity thereof, the allegations

        set forth in Paragraph 16 of the Complaint.

                                              COUNT I

     17. No response is required with respect to Paragraph 17 of the Complaint.

     18. Defendant DENIES the allegations of Paragraph 18 of the Complaint. Answering

        further, Defendant says that one or more of the transfers set forth on the Exhibit to the

        Complaint appears to have been made by a non-debtor affiliate of the Debtors.

     19. Defendant DENIES the allegations of Paragraph 19 of the Complaint.

     20. Defendant ADMITS the allegations of Paragraph 20 of the Complaint.

     21. Defendant DENIES the allegations of Paragraph 21 of the Complaint.

     22. Defendant DENIES the allegations of Paragraph 22 of the Complaint.

     23. Defendant ADMITS the allegations of Paragraph 23 of the Complaint.

     24. Defendant DENIES the allegations of Paragraph 24 of the Complaint.

     25. Defendant DENIES the allegations of Paragraph 25 of the Complaint.



                                              2



20-05017-amk    Doc 12     FILED 08/07/20         ENTERED 08/07/20 17:42:01         Page 2 of 4
                                        COUNT II

      26. No response is required with respect to Paragraph 26 of the Complaint.

      27. Defendant DENIES the allegations of Paragraph 27 of the Complaint.

      28. Defendant ADMITS the allegations of Paragraph 28 of the Complaint.

      29. Defendant DENIES the allegations of Paragraph 29 of the Complaint.

                                        COUNT III

      30. No response is required with respect to Paragraph 30 of the Complaint.

      31. Defendant DENIES the allegations of Paragraph 31 of the Complaint.

      32. Defendant DENIES the allegations of Paragraph 32 of the Complaint.

      33. Defendant DENIES the allegations of Paragraph 33 of the Complaint.

      34. Defendant DENIES the allegations of Paragraph 34 of the Complaint.

                             AFFIRMATIVE DEFENSES

   1. One or more of the transfers described in the Exhibit to the Complaint was not made by a

      Debtor in these cases, but was made by a non-debtor affiliate.

   2. One or more of the transfers described in the Exhibit to the Complaint was not made for

      or on account of antecedent debt.

   3. One or more of the transfers described in the Exhibit to the Complaint was not made

      while the Debtor was insolvent.

   4. One or more of the transfers described in the Exhibit to the Complaint did not enable the

      Defendant to receive more than the Defendant would have received in Chapter 7, had the

      transfer not been made.

   5. One or more of the transfers described in the Exhibit to the Complaint was a substantially

      contemporaneous exchange for new value.



                                               3



20-05017-amk     Doc 12     FILED 08/07/20         ENTERED 08/07/20 17:42:01       Page 3 of 4
   6. One or more of the transfers described in the Exhibit to the Complaint was made in the

       ordinary course of the business or financial affairs of the Debtor and the Defendant.

   7. One or more of the transfers described in the Exhibit to the Complaint was made

       according to ordinary business terms.

   8. The Defendant gave new value to or for the benefit of the Debtor with respect to one or

       more of the transfers described in the Exhibit to the Complaint.

   9. The Debtors are barred from proceeding against the Defendant under equitable principles

       in connection with fraudulent activities employed in the passage of Ohio House Bill 6.

   WHEREFORE, having fully answered the Complaint against it and having set forth its

   Affirmative Defenses, the Defendant demands that the Complaint be DISMISSED and that

   the Plaintiff take nothing for his efforts, and respectfully requests that this Court award the

   Defendant its costs incurred in responding to the Complaint and any and all other legal or

   equitable relief to which this Court finds the Defendant to be justly entitled.

                                                             Respectfully submitted,

                                                             /s/Thomas W. Coffey
                                                             Thomas W. Coffey (0046877)
                                                             Coffey Law LLC
                                                             2430 Tremont Avenue
                                                             Cleveland, OH 44113
                                                             (216 870-8866
                                                             tcoffey@tcoffeylaw.com



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Answer was served on
August 7, 2020 on all parties who have consented to receive notice through the Court’s
Electronic Case Filing System.

                                                       /s/Thomas W. Coffey
                                                       Thomas W. Coffey (0046877

                                                 4



20-05017-amk      Doc 12     FILED 08/07/20          ENTERED 08/07/20 17:42:01          Page 4 of 4
